DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/22 has been entered.
Response to Amendment
In the response filed 8/29/22, the following has occurred: Claims 1, 3, and 6 have been amended; Claims 2 and 4 have been cancelled; new claim 34 has been added.
Claims 1, 3, 6-8, 11, 15-17, 20, 27, 29, 31 and 33 are pending.  This communication is a Non-Final Rejection in response to the "Amendment" and "Remarks" filed on 8/29/22.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3,  11 and 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is depending on Claim 2, which is cancelled.
Regarding claims 11 and 27, the phrase "for example" or “such as” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).




Claim Rejections - 35 USC § 103
Claims 1, 3, 6-7, 11, 15-17, 20, 29, 31, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable by CN 106099104, in view of Scott et al., US 20070077496 (hereinafter, Scott).
As to Claims 1, 29, 31, and 33:
	CN’104 discloses an electrochemical cell comprising a positive electrode (Abstract), wherein the positive electrode comprising an electrochemically active material consisting of  a complex oxide of olivine structure (Fe3+ wit PO43+), the complex oxide comprising a transition metal in oxidation state Ill (see “… iron phosphate (FePO4)…”, Claim 2; Pg. 2, 6).  
	CN’104 does not disclose a cell having an anode with the claimed electrolyte film.
	In the same field of endeavor, Scott also discloses a lithium-ion battery includes a lithium-ion battery includes a positive electrode (Abstract) similar to CN’104.  Scott also discloses the lithium-ion battery comprising a positive electrode, a negative electrode, and an electrolyte as to form a lithium-ion battery (Abstract).  Scott also discloses the electrolyte having LiPF6 salt [0039, 0046, 0048] dissolving in a polymeric material such as poly(ethylene oxide) [0037, 0038].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate negative electrode and the claimed electrolyte as taught by Scott to form a lithium-ion battery as described by CN’104 as to form a functional battery having a solid electrolyte as to prevent electrolyte leakage.
As to Claim 3:
	CN’104 discloses M is Fe (Fe3+ wit PO43+; Fig. 2, FePO4).
As to Claim 6:
	CN’104 discloses iron(III) phosphate of olivine structure (Fe3+ wit PO43+; Fig. 2, FePO4).
As to Claim 7:
	CN’104 discloses the complex oxide is FePO4 of olivine structure (Fe3+ wit PO43+; Fig. 2, FePO4).
As to Claim 11:
	CN’104 discloses ketjen black or graphite (Pg. 2-3).
As to Claim 15-17:
CN’104 does not disclose a binder in the active material.
	Scott discloses that the layer of active material of CN’104 can include a binder such as PVDF or polyethylene oxide [0034, 0038] as to bind the elements together as to form the battery components.
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a binder such as PVDF or PEO as taught by Scott into the active material layer of CN’104 as to bind the elements together as to form the battery components.
As to Claim 20:
CN’104 discloses the complex oxide is FePO4 of olivine structure (Fe3+ wit PO43+; Fig. 2, FePO4), but CN’104 does not disclose a binder in the active material or a cell having an anode with the claimed electrolyte film.
Scott discloses the lithium-ion battery comprising a positive electrode, a negative electrode, and an electrolyte as to form a lithium-ion battery (Abstract).  Scott also discloses the electrolyte having LiPF6 salt [0039, 0046, 0048] dissolving in a polymeric material such as poly(ethylene oxide) [0037, 0038]. Furthermore, Scott discloses that the layer of active material of CN’104 can include a binder such as PVDF or polyethylene oxide [0034, 0038] as to bind the elements together as to form the battery components.
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a binder such as PVDF or PEO as taught by Scott into the active material layer of CN’104 as to bind the elements together as to form the battery components.  Also, it would have been obvious to incorporate negative electrode and the claimed electrolyte as taught by Scott to form a lithium-ion battery as described by CN’104 as to form a functional battery having a solid electrolyte as to prevent electrolyte leakage.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable by CN’104, in view of Scott, as applied to Claim 1 above, and further in view of Armand et al., US 6514640 (hereinafter, Armand).
As to Claim 27:
	CN’104 does not disclose a lithium metallic as the negative electrode.
	In the same field of endeavor, Armand also discloses a lithium battery having a positive active material comprising FePO4 (Col. 7, lines 33-40) similar to that of CN’104.  Armand also discloses the negative electrode can include lithium metal (see “… lithium anode material… LiClO4… LiMnPO4… lithium disc…” Col. 8, lines 32-45; Col. 13, lines 3-19; Col. 16, lines 11-21) as to form the other polar pole of the lithium battery.
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a negative electrode including a lithium metal as taught by Armand into the battery of CN’104 as to form other polar pole of the lithium battery.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over CN’104 in view of Scott, as applied to claim 1 above, and further in view of Watanabe et al., US 20140374666 (hereinafter, Watanabe).
CN’104 discloses the positive electrode material is in the form of particles (see “… primary particle… particle size…” Abstract, Pg. 2-3).
In the same field of endeavor, Watanabe also discloses the positive active material similar to that of CN’104 [0040].  Watanabe further discloses that the particles of the positive electrode active material may be in the range of 1 to 30 micrometers as to maximize the efficiency and ease of handling of the positive electrode active material [0041].
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a positive electrode active material having a particle in the range of 1 to 30 micrometers as taught by Watanabe to the positive active material of CN’104 as to maximize the efficiency and ease of handling of the positive electrode active material [0041].
Claims 1, 3, 6-7, 11, 15-17, 20, 27, 29, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable by Armand et al., US 6514640 (hereinafter, Armand), in view of Scott et al., US 20070077496 (hereinafter, Scott).
As to Claim 1:
	Armand discloses an electrochemical cell comprising a positive electrode, an electrolyte, and a negative electrode (see “present invention… comprising an anode, a cathode, and an electrolyte…”, Col. 2, lines 5-8), wherein the positive electrode comprising an electrochemically active material consisting of a complex oxide of olivine structure (Fig. 3, FePO4… Col. 7, lines 33-40), the complex oxide comprising a transition metal in oxidation state Ill (Fe3+ wit PO43+), and wherein the electrolyte is a film (“… solid or gel electrolyte… a solid-state button type… constructed using polyethylene… electrolyte…  membrane separator…”, Col. 9, lines 52-57; Col. 16, lines 11-21), comprising a salt dissolved in a polar and solvating solid polymer (see “polymeric binder… vinylidene fluoride-based polymer… LiPF6… polyethylene oxide…” Col. 4, lines 22-36; “… Col. 8, lines 54-60; Col. 16, lines 11-21).  

    PNG
    media_image1.png
    381
    456
    media_image1.png
    Greyscale

	Even though Armand does not disclose a film electrolyte, Armand does disclose that the battery is a solid-state button type and that the electrolyte is a solid or gel.
	Furthermore, in the same field of endeavor, Scott also discloses a button lithium cell battery having a solid electrolyte [0024, 0038] similar to that of Armand.  Scott further discloses that the film is a solid layer 150 as shown in Figure 2 [0037, 0038], Fig. 3).
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to have a solid film electrolyte in the solid-state button cell of Armand as taught by Scott, because it would prevent leaking compared to liquid electrolyte.
As to Claim 3:
	Armand discloses M is Fe (Fe3+ wit PO43+; Fig. 2, FePO4).
As to Claim 6:
	Armand discloses iron(III) phosphate of olivine structure (Fe3+ wit PO43+; Fig. 2, FePO4).
As to Claim 7:
	Armand discloses the complex oxide is FePO4 of olivine structure (Fe3+ wit PO43+; Fig. 2, FePO4).
As to Claim 11:	Armand discloses a carbon conductive additive (Col. 4, lines 11-14), but Armand does not specifically disclose carbon black.
	Scott further discloses the conductive carbon can be carbon black [0034].
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a carbon black material as the carbon conductive material of Armand as taught by Scott, because carbon black material is a commonly known conductive material to increase the electric conductivity.
As to Claim 15:
	Armand discloses a polymeric binder (Col. 4, lines 15-37).
As to Claims 16-17:
	Armand discloses a polymeric binder such as polyvinylidene fluoride (Col. 22-36).
As to Claim 20:
	Armand discloses a polymeric binder such as polyvinylidene fluoride (Col. 22-36; “… cross-linkage…” Col. 4, lines 22-35), the complex oxide is FePO4 (Fe3+ wit PO43+; Fig. 2, FePO4), said material further comprising a salt (see “polymeric binder… vinylidene fluoride-based polymer… LiPF6… polyethylene oxide…” Col. 4, lines 22-36; “… Col. 8, lines 54-60; Col. 16, lines 11-21) and an electronically conductive material (Col. 4, lines 11-14).
As to Claim 27:	Armand discloses the negative electrode comprises a film/disc of metallic lithium or of an alloy comprising at least 90% by weight of lithium or a complex oxide electrochemically compatible with the complex oxide of the positive electrode (see “… lithium anode material… LiClO4… LiMnPO4… lithium disc…” Col. 8, lines 32-45; Col. 13, lines 3-19; Col. 16, lines 11-21).
As to Claim 29:
	Armand discloses the salt is LiPF6 (Col. 4, lines 22-36).
As to Claim 31:	Armand discloses a polymeric binder such as polyvinylidene fluoride (Col. 22-36).
As to Claim 33:
	Armand discloses the binder is composed of a polymer identical to the polar and solvating solid polymer used in the composition of the electrolyte film (Col. 22-36; Col. 4, lines 22-35).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Armand in view of Scott, as applied to claim 1 above, and further in view of Watanabe et al., US 20140374666 (hereinafter, Watanabe).
Armand discloses the complex oxide is in the form of particles (see “… particle of FePO4… small-particle electrode…” Col. 7, lines 38-40).
In the same field of endeavor, Watanabe also discloses the positive active material similar to that of CN’104 [0040].  Watanabe further discloses that the particles of the positive electrode active material may be in the range of 1 to 30 micrometers as to maximize the efficiency and ease of handling of the positive electrode active material [0041].
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a positive electrode active material having a particle in the range of 1 to 30 micrometers as taught by Watanabe to the positive active material of CN’104 as to maximize the efficiency and ease of handling of the positive electrode active material [0041].
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 6-8, 11, 15-17, 20, 27, 29, 31, and 33 have been considered but are moot because the new ground of rejection does not rely on the combination of references of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723